the law to those facts de nova. Lader v. Warden, 121 Nev. 682, 686, 120
                P.3d 1164, 1166 (2005).
                            First, appellant claims that his trial counsel was ineffective for
                failing to hire and present an accident-reconstruction expert to testify that
                the crash was an accident. In support, appellant presented a report and
                testimony from an accident-reconstruction expert that the crash could
                have been the result of overcorrection of the vehicle after it left the
                roadway to pass another vehicle. Substantial evidence supports the
                district court's decision to deny this claim. First, the opinion of the expert
                that the accident could have been caused by overcorrection, although
                based on his experience, was speculative as he admitted at the evidentiary
                hearing that there was no independent evidentiary support for his opinion
                regarding the cause of the crash. More importantly, the overcorrection-
                theory was contrary to appellant's own testimony at trial that the vehicle
                crashed after the victim grabbed the steering wheel. Trial counsel is not
                deficient for failing to present an expert that would have contradicted the
                testimony of his client. In light of the evidence presented at trial from the
                witnesses and the victim, appellant fails to demonstrate that there was a
                reasonable probability of a different outcome had trial counsel hired and
                presented an accident-reconstruction expert. Therefore, we conclude that
                the district court did not err in denying this claim.
                            Next, appellant claims that his trial counsel was ineffective for
                failing to present an expert in the locking mechanism of the Honda vehicle
                and for failing to ask the victim why she did not exit the vehicle after
                appellant drove her away from the store. Appellant argues that trial
                counsel would have been able to negate the kidnapping charge had this
                evidence been presented and more questions been asked at trial.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                Appellant fails to demonstrate that his counsel was ineffective. The
                elements of kidnapping were established when appellant, willfully and
                without lawful authority, forced his wife into the vehicle and drove away
                from the store for the purpose of detaining her.]      See NRS 200.310(2)
                (setting forth the elements of second degree kidnapping). The fact that the
                lock could have been manually disengaged or that there were stop signs
                and traffic lights that may have halted the vehicle's journey temporarily
                does not negate the fact that the crime of kidnapping had been committed
                when appellant drove away. Thus, appellant failed to demonstrate that
                his trial counsel's performance was deficient or that there was a
                reasonable probability of a different outcome had trial counsel presented
                an expert or questioned the victim about her ability to leave the vehicle.
                Therefore, we conclude that the district court did not err in denying these
                claims.
                             Finally, appellant argues that the district court erred in
                denying his claim that he was incompetent at the time of trial. First, we
                note that this claim was subject to the mandatory procedural bar of NRS
                34.810(1)(b) because it was a claim that could have been raised on direct



                      3-We   note that the victim testified that after he forced her into the
                vehicle he stood by the passenger door, and when she tried to climb over
                the center console to leave by the driver side door, he ran to that door and
                entered the vehicle. She moved back to the passenger seat and reached for
                the handle, but appellant subsequently engaged the door locks for the
                vehicle so that she, in her own words, "couldn't get out." We further note
                that there was not any testimony that the victim knew that she could
                manually unlock the door or that appellant stopped at any designated
                traffic device before entering 1-80. The jury was presented with testimony
                that the victim was able to exit the vehicle after the crash.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 appea1. 2 And we note that appellant had in fact unsuccessfully challenged
                 a pretrial competency decision on direct appeal.    Martin v. State, Docket
                 No. 47037 (Order of Affirmance, November 13, 2006). The doctrine of the
                 law of the case prevents further litigation of this issue and cannot be
                 avoided based upon a more detailed and precisely focused argument. See
                 Hall v. State, 91 Nev. 314, 535 P.2d 797 (1975). In raising his competency
                 claim again, appellant made no cogent or compelling argument below that
                 the court should not foreclose his claim based upon the doctrine of the law
                 of the case. Even assuming that appellant had demonstrated good cause
                 or argued that he could overcome the doctrine of the law of the case
                 because of substantially new or different evidence discovered, see Hsu v.
                 County of Clark, 123 Nev. 625, 630, 173 P.3d 724, 729 (2007), substantial
                 evidence supports the district court's decision that appellant was
                 competent at the time of the trial—he understood the nature of the
                 charges and proceedings and was able to assist counsel.            See NRS
                 178.400(2); Melchor-Gloria v. State, 99 Nev. 174, 180, 600 P.2d 109, 113
                 (1983); see also Dusky v. United States, 362 U.S. 402 (1960). The district
                 court considered the various mental health evaluations and mental health
                 hearings and determined that the evaluations of the doctors who found
                 appellant competent at the time of the trial proceedings carried more
                 weight than evaluations done years after the trial had concluded. We
                 defer to this finding. Further, the doctors who evaluated appellant at the
                 time of trial were aware of his medications as those medications are
                 referenced in their reports. The fact that appellant did not present well in

                       2Although appellant appeared to raise this claim under the umbrella
                 of ineffective assistance of counsel in the amended petition, appellant fails
                 to do so on appeal to this court.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    a
                     front of the jury is not a demonstration of incompetence under the legal
                     definition of incompetence. Therefore, we conclude that the district court
                     did not err in denying this claim. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                         itLA      tLitt„              J.
                                                        Hardesty


                                                                                       J.



                                                                                       J.




                     cc:   Hon. Lidia Stiglich, District Judge
                           Mary Lou Wilson
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    99t0.